Title: To Benjamin Franklin from ——— Durif De Cazaneuve, 20 February 1779
From: Durif de Cazaneuve, ——
To: Franklin, Benjamin


Monsieur
de la Rochelle le 20e fevrier 1779—
Si de ce que j’ai l’honneur d’etre attaché au Service de Messieurs Measse barcly Callwell et Compage. de philadelphie que je connois Etre du Nombre de vos amis peut m’ottoriser a prendre la liberté de vous Ecrire j’ose me flater que vous ferez un accueil favorable a ma Lettre par la quelle je vous fais part que le mois de juillet dernier par une trahison insigne de genses de mon Equipage quoique francois et des toris je fus pris par les Anglois etant a lancre au bas de La Riviere nomée Sheppscot tendant au moment de mettre sous Voile pour france, je commandois le Vaisseau le Marquis de lafayette de Boston chargé de Superbe matiere pour le Conte des Messrs. sidesus mentionné. Je fus Expedié par Mr. henry Michell etabli a Boston et leur associé, je fus constitué prisonnier a halifax d’ou apres trois mois et demi de Rigoureux tretements toujours En prison j’ai Eté échangé par Monsieur le Comte destin [d’Estaing] par une Suite d’indigne conduite de mes Ennemis ils m’ont Envoié a St. pierre de Mikelon et de la ici aux nombres des malheureux habitants.
Par ordre de mes Armateurs et pour balance de Conte de mon precedant et heureux commandement pour eux sur le Navire lavanture de philadelphie Mr. michell ma pourvü d’une lettre de change de 2325 tournois sur Messrs. jacob Gruell et Compage. de Nantes auqu’el j’etois consigne et qui m’avoit Expedié précedemment comme leur corespondant contant sur cette resource seul debris de mes pertes je lui ai envoié mais loin d’en avoir eprouvé la douceur du payement il a Repondü par un protet qu’il n’avoit point de fons a ces messieurs n’i ne connoissoit la Signature du tireur qui etoit assé prouvée par la Lettre d’avis et consignation n’aiant point repondu a une demande que je lui faisois Vu mon Besoin je le treté comme un homme indigne des Commissions des Negociants de cette Emisphere. C’est donc a vous Monsieur comme pere de cette patrie j’ause vous prier de me Rendre le Service que de m’avancer le montant de cette ditte lettre de change peut etre que la signature de Mr. michell vous sera connue mais a ce defaut, et pour certitude de votre Rembourcement s’il vous est agreable je tirerai sur messrs. Measse et Compage, vous aurez aussi en cas devennemens celle de Mr. michell j’ause vous assurer que ces Messieurs seront reconnoissants de votre Bonté pour moi qui dans l’occasion vous prouverai ma Vive Reconnoissance pour vous convaincre que je ne vous En impose point de ce que j’ai lhonneur de vous Ecrire je vous cite que j’ai celle d’etre connu de Monsieur le marquis de lafayette duqu’el j’ai Eprouvé des marques d’amitié distinguee et je crois que j’ai le Bonheur d’etre Encore favorablement Ecrit dans Son coeur je conte aller a paris ou j’aurai lhonneur de me faire connoitre a vous personnellement et j’i verrai aussi vos deux petits fils comme en etant chargé par leur pere et mere avec qui je fis connoissance chez mes armateurs j’ai l’honneur d’etre avec un profond Respect Monsieur Votre tres heumble Et tres obeissant serviteur
Durif De Cazaneuve

Comme j’ause me flater que vous m’honnorerez de Votre Reponse mon adresse est chez Mr. Crepin negociant de cette Ville

